      Case: 1:19-cv-00151-SA-RP Doc #: 126 Filed: 07/16/20 1 of 3 PageID #: 558




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

JOHN DOE                                                                                    PLAINTIFF

v.                                                                              No. 1:19CV151-SA-RP

JOB REYES RIVERA, ET AL.                                                                DEFENDANTS


 ORDER DENYING PLAINTIFF’S MOTION [71] FOR MORE DEFINITE STATEMENT;
    DENYING PLAINTIFF’S MOTION [72] TO PROCEED WITH DISCOVERY;
         DENYING PLAINTIFF’S MOTION [82] TO STRIKE RESPONSE;
          DENYING PLAINTIFF’S MOTION [90] TO STRIKE ANSWER;
  DENYING PLAINTIFF’S MOTION [91] FOR AUTOMATIC EXTENSION OF TIME;
   DENYING PLAINTIFF’S MOTION [93] FOR SANCTIONS AGAINST WATSON;
        DENYING PLAINTIFF’S MOTION [94] TO COMPEL DISCOVERY

        This matter comes before the court on various motions, listed above. For the reasons set forth

below, these motions will be denied. The court will discuss each motion, in turn, below.

                              Motion [71] for More Definite Statement

        In this motion [71], the plaintiff requests under Fed. R. Civ. P. 12(e) that defendant Brett

Watson provide a more definite statement regarding his answer and defenses. Having reviewed the

pleading in question, the court finds it to be adequate. As such, this motion [71] will be denied.

                               Motion [72] to Proceed with Discovery

        Discovery in this case will proceed in accordance with the scheduling order, which will issue

in due course. This motion will also be denied.

                         Motions [82], [90] to Strike Watson’s Response to
                         Motion for Entry of Default and Watson’s Answer

        The plaintiff argues in these motions [82], [90] to strike that defendant Watson included a

request for sanctions in his response to the plaintiff’s Motion for Entry of Default and his Answer.

The plaintiff argues that Watson’s Response and Answer were vexatious and failed to follow the safe
      Case: 1:19-cv-00151-SA-RP Doc #: 126 Filed: 07/16/20 2 of 3 PageID #: 559




harbor requirements of Fed. R. Civ. P. 11. Mr. Doe is correct that the requests for sanctions did not

comply with the safe harbor procedures of Rule 11; however, the court can discern no reason to strike

the Response or Answer. Instead, the court will consider the issues and render a decision based upon

the arguments presented (including the failure to abide by the safe harbor provision). The plaintiff’s

motions [82], [90] to strike will therefore be denied.

                             Motion [91] for Automatic Extension of Time

          The plaintiff has requested an extension of 45 days to any filing deadline he must meet in this

case due to processing delays in the prison mailing system for sanitizing mail in light of the

coronavirus pandemic. The plaintiff attached an advisory to inmates to inform them of such delays,

though the only specific delay mentioned in the document is a “14-day, stay in place” order. The

court is well aware of the impact the coronavirus had has on everyday life across the country and will

take that into account when dealing with litigants, especially prisoners. The court unofficially

provides a “cushion” in the deadlines of all prisoner cases because, even in the best of times, prison

mail can be delayed because of lockdowns, mail system trouble, riots, or other problems. With the

normal cushion and the court’s acknowledgment of the added coronavirus delays, the court has taken

sufficient steps to protect the plaintiff’s interest in the timely filing of his pleadings and other papers.

As such, a rigid 45-day extension to all deadlines is unnecessary, and the instant motion [91] will be

denied.

                                        Motion [93] for Sanctions

          The plaintiff also filed a motion [93] for sanctions against defendant Watson based upon his

request for sanctions against the plaintiff. The plaintiff mistakenly sought an Entry of Default against

Watson after he had already joined the case; the plaintiff then attempted to inform counsel for Watson

of the mistake. However, Watson filed a motion for sanctions based, in part, on the filing of the

                                                     -2-
      Case: 1:19-cv-00151-SA-RP Doc #: 126 Filed: 07/16/20 3 of 3 PageID #: 560




Motion for Entry of Default. It is unclear when Watson received notice that the plaintiff had filed the

document by mistake, and, as Watson notes, the plaintiff has moved to withdraw many documents he

has filed in this case. Withdrawing a frivolously filed paper with the court does not necessarily

negate the possibility of sanctions for filing it in the first instance. It is also unclear whether the

plaintiff, himself, abided by the safe harbor provision of Rule 11. As none of the actions by any party

rise to the level of sanctionable conduct, the plaintiff’s request [93] for sanctions will be denied.

                               Motion [94] to Compel Initial Disclosures

        The plaintiff has also moved [94] for the court to compel Mr. Watson to provide initial

disclosures; however, as this is a pro se prisoner case, Uniform Local Civil Rule 81 states that the

deadlines in the case will be governed by the court’s scheduling order, which has not yet issued in this

case. As such, the instant motion [94] to compel initial disclosures will be denied.

                                                Conclusion

        In sum, for the reasons set forth above, the following motions by the plaintiff are DENIED:

    (1) Motion [71] for More Definite Statement;

    (2) Motion [72] to Proceed with Discovery;

    (3) Motion [82] to Strike Response;

    (4) Motion [90] to Strike Answer;

    (5) Motion [91] for Automatic Extension of Time;

    (6) Motion [93] for Sanctions Against Watson;

    (7) Motion [94] to Compel Discovery

        SO ORDERED, this, the 16th day of July, 2020.


                                                           /s/ Roy Percy
                                                           UNITED STATES MAGISTRATE JUDGE
                                                    -3-
